ON MOTION TO DISMISS THE APPEAL
Before LANDRY, SARTAIN and BLANCHE, JJ.
LANDRY, Judge.
Defendant-husband appeals from the judgment awarding plaintiff-wife a separation a mensa et thoro, custody of minor children of the marriage, and alimony.
Judgment was rendered herein on February 8, 1973. Defendant was granted a devolutive appeal on February 27, 1973, and filed his appeal bond on April 26, 1973.
We ex proprio motu ruled appellant to show cause why his appeal should not be dismissed for failure to timely file the appeal bond.
In response to the rule to show cause, appellant has indicated his intention to abandon the appeal.
Accordingly, the appeal herein is dismissed as abandoned, at appellant’s cost.
Appeal dismissed.